DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 32-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-8-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a Markush grouping including glass capillary tube, stainless steel capillary tube, plastic capillary tube, or a combination thereof, however the grouping includes the transition term “comprising”, which brings into question as to if other options are available as part of the group.  Examiner requests amending the transition term to “wherein the capillary tube is selected from a group consisting essentially of”, so that the selections are part of a closed end group. See MPEP 2173.05h.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chinese reference(CN101598537A).
	Chinese reference teaches a method of estimating an output diameter value of a capillary tube(capillary tube 3 in figures 1-3) comprising measuring a minimum pressure(measurement of minimum pressure determined by pressure sensor 6) for gas bubble generation value of the capillary tube for a liquid(noting nitrogen from cylinder 10 exerts a force onto liquid within a first liquid storage tank 4 and pushes the liquid to an output end of the capillary tube 3, producing a gas bubble), and inputting the MPGBG value(delta P) of the capillary tube to a numerical model(Washburn equation ; page 7) having estimated capillary tube output diameter values as outputs(noting a capillary radius r is determined) and MPGBG values(delta P) for the liquid as inputs to estimate the output diameter of the capillary tube(para 0012 noting the capillary radius is calculated and noting from para 0023 a capillary with inner diameter of 0.5 micron to 1mm can be accurately measured).
	Chinese reference further teaches wherein the output diameter of the capillary tube is an inner diameter at an outlet of the capillary tube.  Chinese reference further teaches wherein the capillary tube comprises a glass capillary tube , a stainless steel capillary tube, a plastic capillary tube, , or a combination thereof.  
Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 15 recites “wherein the measuring the MPGBG value of the capillary tube for the liquid comprises : connecting an inlet of the capillary tube to a regulated pneumatic system configured to supply a gas to the inlet under pressure; immersing at least an output portion of the capillary tube in the liquid; supplying the gas to the inlet under a range of pressures, including: (1) a higher pressure range in which gas bubbles are generated in the liquid from an outlet of the capillary tube, and (2) a lower pressure range in which no gas bubbles are generated in the liquid from the outlet of the capillary tube, and determining the MPGBG value of the capillary tube for the liquid”.  Chinese reference (CN 101598537) teaches immersing an input portion of a capillary tube(3) into liquid within a liquid storage tank(4) and providing nitrogen to force the liquid along the capillary tube.  However Chinese reference does not teach or suggest steps of measuring the MPGBG value of the capillary tube for the liquid comprises : connecting an inlet of the capillary tube to a regulated pneumatic system configured to supply a gas to the inlet under pressure; immersing at least an output portion of the capillary tube in the liquid; supplying the gas to the inlet under a range of pressures, including: (1) a higher pressure range in which gas bubbles are generated in the liquid from an outlet of the capillary tube, and (2) a lower pressure range in which no gas bubbles are generated in the liquid from the outlet of the capillary tube, and determining the MPGBG value of the capillary tube for the liquid.  Claims 16-21 depend on claim 15 and hence are also allowable upon incorporation of claim 15 into claim 12.
Claims 1-11 and 22-31 are allowed.
	Claim 1 recites “a method of obtaining a numerical model correlating estimated capillary tube output diameter values to minimum pressure for gas bubble generation(MPGBG) values for a liquid, the method comprising : measuring an MPGBG value of each of a plurality of capillary tubes in a reference group for the liquid; measuring, by a microscopic apparatus, an output diameter of each of the plurality of capillary tubes in the reference group; calculating, from the measured output diameter values and the measured MPGBG values of each of the plurality of capillary tubes in the reference groups, a numerical model that correlates estimated capillary tube output values to MPGBG values for the liquid”.  Chinese reference (CN 101598537) teaches providing a single capillary tube(3) between a liquid storage tank(4) and a secondary storage tank, and providing nitrogen to the liquid storage tank to force liquid along the capillary tube to produce liquid bubbles, and using a numerical model to calculate a diameter value of the capillary tube. However Chinese reference does not teach or suggest a method of obtaining a numerical model correlating estimated capillary tube output diameter values to minimum pressure for gas bubble generation(MPGBG) values for a liquid, the method comprising : measuring an MPGBG value of each of a plurality of capillary tubes in a reference group for the liquid; measuring, by a microscopic apparatus, an output diameter of each of the plurality of capillary tubes in the reference group; calculating, from the measured output diameter values and the measured MPGBG values of each of the plurality of capillary tubes in the reference groups, a numerical model that correlates estimated capillary tube output values to MPGBG values for the liquid.  Claims 2-11 depend on claim 1 and hence are also allowed.
	Claim 22 recites “a method of estimating and storing output diameter values of test capillary tubes in a test group, comprising the steps of : assigning an identifier to each of the test capillary tubes in the test group; and for each of the test capillary tubes, measuring a minimum pressure for gas bubble generation (MPGBG) value of the respective test capillary tube for a liquid, estimating the output diameter of the respective test capillary tube by inputting the respective measured MPGBG value to a numerical model having estimated capillary tube output diameter values as outputs and MPGBG values for the liquid as inputs, and storing the estimated output diameter of the respective test capillary tube and the identifier of the respective capillary tube in a data store”.  Chinese reference (CN 101598537) teaches providing a single capillary tube(3) between a liquid storage tank(4) and a secondary storage tank, and providing nitrogen to the liquid storage tank to force liquid along the capillary tube to produce liquid bubbles, and using a numerical model to calculate a diameter value of the capillary tube. However Chinese reference does not teach or suggest a method of estimating and storing output diameter values of test capillary tubes in a test group, comprising the steps of : assigning an identifier to each of the test capillary tubes in the test group; and for each of the test capillary tubes, measuring a minimum pressure for gas bubble generation (MPGBG) value of the respective test capillary tube for a liquid, estimating the output diameter of the respective test capillary tube by inputting the respective measured MPGBG value to a numerical model having estimated capillary tube output diameter values as outputs and MPGBG values for the liquid as inputs, and storing the estimated output diameter of the respective test capillary tube and the identifier of the respective capillary tube in a data store. Claims 23-31 depend on claim 22 and hence are also allowed.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 22, 2022